            Case 2:19-cv-08972-CBM-FFM Document 38 Filed 06/26/20 Page 1 of 2 Page ID #:743


            1    MARCELLUS MCRAE, SBN 140308
                   mmcrae@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            3    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            4    Facsimile: 213.229.7520
            5    ASHLEY E. JOHNSON, admitted pro hac vice
                   ajohnson@gibsondunn.com
            6    GIBSON, DUNN & CRUTCHER LLP
                 2001 Ross Avenue
            7    Suite 2100
                 Dallas, TX 75201-2911
            8    Telephone: 214.698.3100
                 Facsimile: 214.571.2900
            9
                 Attorneys for Defendant AT&T MOBILITY
          10     LLC
          11                         UNITED STATES DISTRICT COURT
          12                        CENTRAL DISTRICT OF CALIFORNIA
          13                                  WESTERN DIVISION
          14     SETH SHAPIRO,                          CASE NO. 2:19-CV-8972 (CBM)
          15                     Plaintiff,             DECLARATION OF ASHLEY E.
                                                        JOHNSON IN SUPPORT OF AT&T
          16          v.                                MOBILITY LLC’S MOTION TO
                                                        DISMISS THE PLAINTIFF’S FIRST
          17     AT&T MOBILITY LLC,                     AMENDED COMPLAINT
          18                     Defendant.             Action Filed: October 17, 2019
          19                                            Hearing:
                                                        Date:    July 28, 2020
          20                                            Time:    10:00 a.m.
                                                        Place:   350 West 1st Street, 8th Floor
          21                                                     Courtroom 8B
                                                                 Los Angeles, CA 90012
          22                                            Judge:   Hon. Consuelo B. Marshall
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
            Case 2:19-cv-08972-CBM-FFM Document 38 Filed 06/26/20 Page 2 of 2 Page ID #:744


            1                                 Declaration of Ashley E. Johnson
            2             I, Ashley E. Johnson, declare as follows:
            3             1.    I am an attorney admitted to practice pro hac vice in this matter before the
            4    United States District Court for the Central District of California. I am of counsel at the
            5    law firm of Gibson, Dunn & Crutcher LLP, and I represent Defendant AT&T Mobility
            6    LLC in this matter. Unless otherwise stated, the following facts are within my personal
            7    knowledge and, if called and sworn as a witness, I could and would testify competently
            8    thereto.
            9             2.    Attached hereto as Exhibit A is a true and correct copy of the August 9,
          10     2019 notice letter received by AT&T Mobility LLC from counsel for Plaintiff Seth
          11     Shapiro.
          12
          13              I declare under penalty of perjury under the laws of the State of California that
          14     the foregoing is true and correct, and that this declaration was executed on June 26,
          15     2020 in Dallas, Texas.
          16
          17     Dated: June 26, 2020
          18                                               ASHLEY E. JOHNSON
                                                           GIBSON, DUNN & CRUTCHER LLP
          19
          20
                                                           By: /s/ Ashley E. Johnson
          21                                                             Ashley E. Johnson
          22
                                                           Attorneys for Defendant AT&T MOBILITY
          23                                               LLC
          24
                 103977018.1
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                               2
